Citation Nr: 1757812	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  10-27 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been has been received to reopen the claim of service connection for seborrheic dermatitis, and if so, whether service connection is warranted.

2.  Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial rating in excess of 10 percent prior to October 27, 2009, and in excess of 20 percent thereafter for service-connected right sacroiliitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1968 to March 1971 and from January 2003 to September 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and October 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In the August 2010 rating decision, the RO granted entitlement to service connection for right sacroiliitis and assigned a 10 percent rating effective October 1, 2008 and a 20 percent rating effective October 27, 2009.  It appears that the RO added the issue of the rating for the right sacroiliitis for consideration on appeal, as the regulations provide for neurological abnormalities to be rated when caused by the service-connected spine disability, and the evidence shows an increase  is warranted.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  The claim for an increased rating for the service-connected spine disability was withdrawn prior to certification to the Board. 

In the October 2012 rating decision, the RO continued the 30 percent rating assigned for the Veteran's service-connected PTSD.  In a September 2014 rating decision, the RO granted an increased 50 percent rating for PTSD effective December 8, 2010.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).


FINDING OF FACT

Prior to the promulgation of the Board's decision on appeal, the Veteran withdrew his appeal as to the issues of whether new and material evidence has been has been received to reopen the claim of service connection for seborrheic dermatitis, and if so, whether service connection is warranted; an initial rating in excess of 50 percent for service-connected PTSD; and an initial rating in excess of 10 percent prior to October 27, 2009, and in excess of 20 percent thereafter for service-connected right sacroiliitis.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the appeal with respect to the issue of whether new and material evidence has been has been received to reopen the claim of service connection for seborrheic dermatitis, and if so, whether service connection is warranted are met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The criteria for the withdrawal of the appeal with respect to the issue entitlement to an initial rating in excess of 50 percent for PTSD are met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

3.  The criteria for the withdrawal of the appeal with respect to the issue entitlement to an initial rating in excess of 10 percent prior to October 27, 2009, and in excess of 20 percent thereafter for service-connected right sacroiliitis are met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy.  38 U.S.C. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing, and, after a statement of the case (SOC) has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105, 38 C.F.R. § 21.200.

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).

In the present case, according to an October 2017 statement, the Veteran indicated that he was withdrawing all issues currently on appeal.  Accordingly, there no longer remains any allegation of fact or law for appellate consideration regarding the claims and, consequently, the Board does not have jurisdiction to review the claims.  They are, therefore, dismissed.


ORDER

The appeal as to the issue of whether new and material evidence has been has been received to reopen the claim of service connection for seborrheic dermatitis, and if so, whether service connection is warranted is dismissed.

The appeal as to the issue of entitlement to an initial rating in excess of 50 percent for service-connected PTSD is dismissed.

The appeal as to the issue of entitlement to an initial rating in excess of 10 percent prior to October 27, 2009, and in excess of 20 percent thereafter for service-connected right sacroiliitis is dismissed.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


